The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 30, 2014

                                   No. 04-13-00764-CR

                                  Dorothy MARTINEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2599
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on February 27, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court